Title: To James Madison from Edmund Pendleton, 9 September 1782
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Virga. Septr 9th 1782
If the feelings of all my countrymen were as much wounded as mine are by your situation hinted at in yr favr of the 27th past you would soon be in one more agreable to yrself & honourable to yr Countrey. I can say no more on the hated subject.
Since my last we have Intelligence that my nephew’s slave was recovered & confined in Baltimore Goal. A Messenger is gone for him, who I hope will be more successful in getting him home than former ones were. I fear my last may have given you some unnecessary trouble as to him, tho’ Yr Interposition may have proved serviceable to others.
The embarkations for Canada from Charles Town & New York lately Announced in yr papers, have opened a new train of Conjecture, upon a probable intention of Genl. Washington to march into that Countrey, and many others wch I won’t trouble you with. In the mean time I cant help feeling compassion for the poor repentg Refugees at New York, & which they may experience as much Lenity as is consistent with Justice & the general good of the States; No doubt the Inhabitants of Jersey must possess the keenest resentment for the loss of their near & dear relatives, and injury to their property, but as it is the common calamity of War, and the former will not admit of Specific restitution or compensation; there is more magnanimity in forgiving it than in revenging, upon persons now in our power, what perhaps they did not perpetrate. As to the latter, something by way of fine in the mode of South Carolina, so as to bear upon their property, might not be unreasonable. I am very sorry to observe the Pennsylvania Assembly entering so early a Caveat against the restitution of confiscated property, Influenced no doubt by the Magnitude of the Proprietory Interest, and the Estates of some fat Dons, and perhaps their Mercantile Interest may not lead to Peace at all. But great as the Value of those Estates may be, I am persuaded the continuance of the War for a short time, would in point of Expence and in the diminution of Proffit to be expected from a free & general trade over ballance it. I mean to the people in Genl.—some individuals perhaps one their mushroom growth to the War, & must die with it.
I am sorry to hear our friend Mr Jones, his Lady & Son are unwell. I hope the Northern Air, as he is prudently retired from the City, will soon recover them. pray present them my Complts.
I have just heard of a successful engagement our Army have had with the British & Indians near Pitsburg, but not the Particulars.
A returning drought has in a great measure defeated the hopes respecting our Crop of corn, raised by a fine rain about 3 weeks agoe, & that crop, as well as tobo will be short. I am
Dr Sr Yr very Affe & obt Servt.
Edmd Pendleton
